

	

		II

		109th CONGRESS

		1st Session

		S. 1560

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish a Congressional Commission on

		  Expanding Social Service Delivery Options. 

	

	

		1.Short titleThis Act may be cited as the

			 Congressional Commission on Expanding

			 Social Service Delivery Options Act.

		2.Establishment of

			 Commission

			(a)EstablishmentThere is established a Congressional

			 Commission on Expanding Social Service Delivery Options (referred to in this

			 Act as the Commission).

			(b)Membership

				(1)CompositionThe Commission shall be composed of 10

			 members, of whom—

					(A)3 shall be appointed by the Speaker of the

			 House of Representatives;

					(B)3 shall be appointed by the majority leader

			 of the Senate;

					(C)2 shall be appointed by the minority leader

			 of the House of Representatives; and

					(D)2 shall be appointed by the minority leader

			 of the Senate.

					(2)QualificationsMembers of the Commission shall be

			 appointed from among individuals with demonstrated expertise and experience in

			 social service delivery, including, to the extent practicable, in the area of

			 reform of such delivery.

				(3)DateThe appointments of the members of the

			 Commission shall be made not later than 30 days after the date of enactment of

			 this Act.

				(c)Period of

			 appointment; vacanciesMembers shall be appointed for the life of

			 the Commission. Any vacancy in the Commission shall not affect its powers, but

			 shall be filled in the same manner as the original appointment.

			(d)Co-ChairpersonsThe Speaker of the House of Representatives

			 shall designate 1 of the members appointed under subsection (b)(1)(A) as a

			 co-Chairperson of the Commission. The majority leader of the Senate shall

			 designate 1 of the members appointed under subsection (b)(1)(B) as a

			 co-Chairperson of the Commission.

			(e)Initial

			 meetingNot later than 60

			 days after the date of enactment of this Act, the Commission shall hold its

			 first meeting.

			(f)MeetingsThe Commission shall meet at the call of

			 either co-Chairperson.

			(g)QuorumA majority of the members of the Commission

			 shall constitute a quorum, but a lesser number of members may hold

			 hearings.

			3.Duties of the

			 Commission

			(a)Study

				(1)In

			 generalThe Commission shall

			 conduct a thorough and thoughtful study of all matters relating to increasing

			 beneficiary-selected or beneficiary-directed options for social service

			 delivery in Federal social service programs, including certificate,

			 scholarship, voucher, or other forms of indirect delivery. The Commission shall

			 review all relevant Federal social service programs in existence on the date of

			 the beginning of the study, including the initiatives of the Corporation for

			 National and Community Service. The Commission shall determine program areas,

			 among the Federal programs, for which it is appropriate and feasible to

			 implement full or partial beneficiary-selected or beneficiary-directed options

			 for the delivery of the social services.

				(2)GoalsIn making determinations under paragraph

			 (1), the Commission shall seek to promote goals of—

					(A)expanding consumer and beneficiary choice

			 in Federal social service programs;

					(B)maximizing the use of governmental

			 resources in the Federal programs; and

					(C)minimizing concerns relating to any

			 precedent under the Constitution regarding the participation of faith-based

			 providers in the Federal programs.

					(b)RecommendationsThe Commission shall develop

			 recommendations on program areas, among the Federal social service programs,

			 for which it is appropriate and feasible to implement full or partial

			 beneficiary-selected or beneficiary-directed options for the delivery of the

			 social services.

			(c)ReportNot later than 11 months after the date of

			 enactment of this Act, the Commission shall submit a report to the Speaker and

			 minority leader of the House of Representatives and the majority leader and

			 minority leader of the Senate, which shall contain a detailed statement of the

			 findings and conclusions of the Commission, together with its recommendations

			 for such legislation and administrative actions as it considers

			 appropriate.

			4.Powers of the

			 Commission

			(a)HearingsThe Commission may hold such hearings, sit

			 and act at such times and places, take such testimony, and receive such

			 evidence as the Commission considers necessary to carry out this Act.

			(b)Information

			 from Federal agenciesThe

			 Commission may secure directly from any Federal department or agency such

			 information as the Commission considers necessary to carry out this Act. Upon

			 request of either co-Chairperson of the Commission, the head of such department

			 or agency shall furnish such information to the Commission.

			(c)Postal

			 servicesThe Commission may

			 use the United States mails in the same manner and under the same conditions as

			 other departments and agencies of the Federal Government.

			5.Commission personnel

			 matters

			(a)Compensation of

			 membersEach member of the

			 Commission who is not an officer or employee of the Federal Government shall be

			 compensated at a rate equal to the daily equivalent of the annual rate of basic

			 pay prescribed for level IV of the Executive Schedule under section 5315 of

			 title 5, United States Code, for each day (including travel time) during which

			 such member is engaged in the performance of the duties of the Commission. All

			 members of the Commission who are officers or employees of the United States

			 shall serve without compensation in addition to that received for their

			 services as officers or employees of the United States.

			(b)Travel

			 expensesThe members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for employees of agencies under subchapter I

			 of chapter 57 of title 5, United States Code, while away from their homes or

			 regular places of business in the performance of services for the

			 Commission.

			(c)Staff

				(1)In

			 generalThe co-Chairpersons

			 of the Commission, acting jointly, may, without regard to the civil service

			 laws and regulations, appoint and terminate an executive director and such

			 other additional personnel as may be necessary to enable the Commission to

			 perform its duties. The employment of an executive director shall be subject to

			 confirmation by the Commission.

				(2)CompensationThe co-Chairpersons of the Commission,

			 acting jointly, may fix the compensation of the executive director and other

			 personnel without regard to chapter 51 and subchapter III of chapter 53 of

			 title 5, United States Code, relating to classification of positions and

			 General Schedule pay rates, except that the rate of pay for the executive

			 director and other personnel may not exceed the rate payable for level V of the

			 Executive Schedule under section 5316 of such title.

				(d)Detail of

			 government employeesAny

			 Federal Government employee may be detailed to the Commission without

			 reimbursement, and such detail shall be without interruption or loss of civil

			 service status or privilege.

			(e)Procurement of

			 temporary and intermittent servicesThe co-Chairpersons of the Commission,

			 acting jointly, may procure temporary and intermittent services under section

			 3109(b) of title 5, United States Code, at rates for individuals which do not

			 exceed the daily equivalent of the annual rate of basic pay prescribed for

			 level V of the Executive Schedule under section 5316 of such title.

			6.Termination of the

			 CommissionThe Commission

			 shall terminate 90 days after the date on which the Commission submits its

			 report under section 3.

		7.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized

			 to be appropriated to the Commission for fiscal year 2006 such sums as may be

			 necessary to carry out this Act.

			(b)AvailabilityAny sums appropriated under the

			 authorization contained in this section shall remain available, without fiscal

			 year limitation, until expended.

			

